Lumpkin, Justice.
The oficial report contains a condensed statement of all the material facts developed by the evidence. It will require only a casual examination of the same to show that the company exercised the full measure of diligence required by law, and that the killing of the plaintiffs’ mules was in no sense due to the negligence of the company’s servants in charge of the train. This being so, a verdict for the defendant was the only outcome of the trial legally possible. Such a verdict was rendered. The trial judge set it aside and granted a new trial, not because he was dissatisfied with the verdict upon the merits of the ease, but because, in his opinion, he committed an error in charging the jury. This appears from a written opinion filed by the judge, in which are set forth his reasons for granting the new trial.
The mules were killed in South Carolina, and it was contended that under the stock law of that State, the plaintiffs were negligent in permitting their mules to run at large. The. court charged, in substance, that where the owners are required to keep their stock fenced in, the railroad company is not bound to expect or anticipate the presence of stock upon its track. After hearing the motion for a new trial, the judge reached the conclusion that this charge was erroneous, and for that reason alone set the verdict aside.
*366"We do not feel called upon to consider or determine whether the charge in question- was, or was not, correct. The verdict being right, and the only one which in any view of the law could have been properly rendered under the evidence, it is entirely immaterial whether the instructions of the court were correct propositions of law or not. Taylor et al. v. Street, 82 Ga. 723; White & Co. v. Magarahan et al., 87 Ga. 217. Judgment reversed.